Exhibit 10.43



FIFTH AMENDMENT TO LOAN DOCUMENTS
This Fifth Amendment to Loan Documents (this “Amendment”) is entered into as of
January 13, 2012, by and between COMERICA BANK (“Bank”) and BRIDGEPOINT
EDUCATION, INC. (“Parent”), BRIDGEPOINT EDUCATION REAL ESTATE HOLDINGS, LLC
(“BEREH”), ASHFORD UNIVERSITY, LLC (“Ashford”), UNIVERSITY OF THE ROCKIES, LLC
(“UOR”) and WAYPOINT OUTCOMES, LLC (“Waypoint”, and collectively with Parent,
BEREH, Ashford, and UOR, each a “Borrower” and collectively, “Borrowers”).
RECITALS
Borrowers and Bank are parties to that certain Credit Agreement dated as of
January 29, 2010 (“Credit Agreement”), that certain Security Agreement dated as
of January 29, 2010, that certain Revolving Credit Note issued on January 29,
2010 (the “Revolving Credit Note”), and that certain LIBOR/Prime Referenced Rate
Addendum to Revolving Credit Note dated as of January 29, 2010 (as each
agreement may be amended from time to time, including without limitation that
certain extension letter dated as of March 23, 2010, that certain First
Amendment to Loan Documents dated as of July 30, 2010, that certain Second
Amendment to Loan Documents dated as of August 5, 2010, that certain Third
Amendment to Loan Documents dated December 1, 2010, and that certain Fourth
Amendment to Loan Documents dated May 2, 2011, together with any related
documents, the “Loan Documents”). The parties desire to amend the Loan Documents
in accordance with the terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.The definition of “Revolving Credit Maturity Date” in Section 1.1 of the
Credit Agreement is amended and restated in its entirety to read as follows:
“'Revolving Credit Maturity Date' shall mean March 31, 2012, or such earlier
date on which the entire unpaid principal amount of all Revolving Loans becomes
due and payable pursuant to the terms hereof; provided, however, if any such
date is not a business day, then the Revolving Credit Maturity Date shall be the
next succeeding business day.”
2.Section 4.4.b. of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
“b.    Annual Budget. For each fiscal year of Parent, Parent shall deliver to
Bank the Annual Budget for such year, not less than 30 days prior to the end of
the previous fiscal year (or in the case of the 2012 fiscal year, on or before
March 1, 2012).”
3.The Revolving Credit Note is amended to extend the Maturity Date to March 31,
2012.








--------------------------------------------------------------------------------


4.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank's failure at any time to require strict
performance by a Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.
5.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Loan Documents . The Loan Documents, as amended
hereby, shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Loan Documents, as in effect prior to the
date hereof.
6.Each Borrower represents and warrants that the representations and warranties
contained in the Loan Documents are true and correct in all material respects as
of the date of this Amendment, other than any exceptions and qualifications to
such representations and warranties as have been disclosed to the Bank in
writing prior to the date of this Amendment, and that no Event of Default has
occurred or is continuing.
7.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
(a)this Amendment, duly executed by each Borrower;
(b)all reasonable Bank Expenses incurred through the date of this Amendment; and
(c)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
8.This Amendment may be executed in two or more original, facsimile or .PDF
counterparts, each of which shall he deemed an original, but all of which
together shall constitute one instrument.






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.


COMERICA BANK






By:    /s/ Gary Reagan
Name: Gary Reagan
Title: SVP
BRIDGEPOINT EDUCATION, INC.,
a Delaware corporation




By:  /s/ Dan Devine
Name: Dan Devine
Title: Chief Financial Officer


 
BRIDGEPOINT EDUCATION REAL
  ESTATE HOLDINGS, LLC,
an Iowa limited liability company


By: Bridgepoint Education, Inc.,
           a Delaware corporation
Its: Sole Member




By:  /s/ Dan Devine
Name: Dan Devine
Title: Chief Financial Officer

























































[Signature Page to Fifth Amendment to Loan Documents]






--------------------------------------------------------------------------------


 
ASHFORD UNIVERSITY, LLC,
an Iowa limited liability company


By: Bridgepoint Education, Inc.,
           a Delaware corporation
Its: Sole Member




By:  /s/ Dan Devine
Name: Dan Devine
Title: Chief Financial Officer
 
UNIVERSITY OF THE ROCKIES, LLC,
a Colorado limited liability company


By: Bridgepoint Education, Inc.,
           a Delaware corporation
Its: Sole Member




By:  /s/ Dan Devine
Name: Dan Devine
Title: Chief Financial Officer
 
WAYPOINT OUTCOMES, LLC,
a Delaware limited liability company


By: Bridgepoint Education, Inc.,
           a Delaware corporation
Its: Sole Member




By:  /s/ Dan Devine
Name: Dan Devine
Title: Chief Financial Officer





 


































[Signature Page to Fifth Amendment to Loan Documents]






